Citation Nr: 1101077	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  97-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a fracture, right ankle, post operative status, on a 
schedular basis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a fracture, right ankle, post operative status, 
currently evaluated as 20 percent disabling, on an extraschedular 
basis.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Columbia, 
South Carolina.  The issue of entitlement to an increased 
evaluation for postoperative residuals of a right ankle fracture 
was remanded by the Board in December 1998 and in January 2000, 
but was not returned to the Board for a decision before the 
Veteran filed another claim for increase in December 2005.

The Veteran testified at a Travel Board Hearing chaired by the 
undersigned Veterans Law Judge in October 2008.  A transcript of 
this hearing is of record.

In January 2009, the Board remanded this matter for further 
development.

In May 2010, the Board remanded this matter for additional 
development, to include obtaining additional VA treatment 
records.  

The issues of entitlement to an extraschedular increased rating 
for service-connected residuals of a fracture, right ankle, post 
operative status, and entitlement to a TDIU are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.

In a November 2010 written argument, the Veteran's 
representative requested that service connection for 
depression, claimed as secondary to the Veteran's service-
connected right ankle disorder, be granted.  As this issue 
is not properly before the Board, it is referred to the RO 
for appropriate action.  


FINDING OF FACT

The veteran's right ankle disability is akin to that of malunion 
of the tibia/fibula with marked ankle disability, without 
ankylosis, nonunion of the tibia/fibula or neurologic impairment.


CONCLUSION OF LAW

The criteria for a of 30 percent evaluation for service-connected 
residuals of a fracture, right ankle, post operative status, on a 
schedular basis, have been met throughout the course of the 
appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45 
4.71a, Codes 5262, 5270, 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Right Ankle

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be a assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

Diagnostic Code 5003 (5010) provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is assigned where X-ray evidence shows 
involvement of two or more major joints or 2 or more minor joint 
groups.  Where there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent evaluation 
is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Id.

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a brace 
is required; if there is malunion of the tibia and fibula with 
knee or ankle disability, a 30 percent evaluation is warranted 
when the disorder is marked, a 20 percent evaluation is warranted 
when the disorder is moderate, and a 10 percent evaluation is 
warranted when the disorder is slight.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Normal range of ankle motion is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 degrees 
warrants a 20 percent rating.  A 30 percent rating is warranted 
if the ankylosis is in plantar flexion between 30 and 40 degrees 
or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
is warranted if there is ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2008).

In February 1996, the Veteran requested an increased evaluation 
for his service-connected right ankle disorder.  

In conjunction with his claim, the Veteran was afforded a VA 
examination in August 1996.  At the time of the examination, the 
Veteran indicated that he had persistent swelling in the right 
ankle which was aggravated by standing, walking, or changes in 
the weather.  The Veteran had been taking nonsteroidal 
medications which provided some relief.  He indicated that he 
could walk approximately one-half mile.  

Physical examination revealed that he ambulated with a slight 
limp favoring the left lower extremity.  The right distal tibia 
and ankle had a 10 degree varus deformity.  It was moderately 
tender to palpation over the anterior ankle as well as over the 
medial and lateral malleoli and the posterior aspect of the 
ankle.  Range of motion was 5 degrees dorsiflexion, 30 degrees 
plantar flexion, and 5 degrees of eversion and inversion.  The 
Veteran had 2+ dorsalis pedis and posterior tibial pulses.  Motor 
and sensory function of the foot were intact.  There was moderate 
swelling about the ankle.  There were two well healed surgical 
scars over the medial and lateral aspect of the ankle.  It was 
the examiner's impression that the Veteran had status post ankle 
fracture in 1984 treated with open reduction and internal 
fixation with significant residual varus deformity and evidence 
of early degenerative arthritis.  

VA treatment records obtained in conjunction with the Veteran's 
claim reveal that at the time of a February 1996 treatment visit, 
the Veteran was noted to have a deformity of the right distal 
leg.  It did not appear to involve the ankle.  The deformity had 
some slight bowing, laterally.  A diagnosis of status post 
fracture, right lower leg, was rendered.  In an August 1996 
treatment record, the Veteran was noted to have traumatic 
arthritis secondary to fracture of the right lower leg.  

In March 1997, the Veteran was noted to have an obvious deformity 
of the proximal right ankle area.  There was no dependent edema 
present and the Veteran walked with a limp.  A diagnosis of 
traumatic arthritis of the right ankle was rendered at that time.  
A May 1997 x-ray of the right ankle revealed an old post-
traumatic deformity at the visualized distal aspect of the right 
tibia along with degenerative changes at the tibio-talar joint.  

In February 2000, the Veteran was again seen with complaints of 
right ankle pain.  A diagnosis of right ankle pain/arthritis was 
rendered at that time.  The Veteran was also noted to have right 
ankle pain at the time of an October 2000 visit.  He was using 
Motrin twice a day.  He reported being on his feet all day long.  
The Veteran was again noted to have chronic ankle pain at the 
time of a January 2003 visit.  

At the time of an October 2005 visit, the Veteran complained of 
ankle pain on ambulation and noted that it was worse with cold 
weather.  The Veteran's right ankle was found to be tender on 
movement.  It was the examiner's assessment that the Veteran had 
an old ankle injury with right ankle arthritis.  

In a January 2006 letter, the Veteran stated that his right ankle 
had gotten worse over the years.  He noted that he had sharp pain 
and constant swelling.  The Veteran stated that he could not keep 
a regular job.  

In May 2006, the Veteran was afforded a VA examination.  The 
Veteran reported that his right leg hurt with prolonged standing.  
He stated that he was unable to walk for more than one block.  He 
had had no further surgeries, no injections, and no physical 
therapy.  He did not use an ankle brace or shoe orthotics. The 
Veteran had pain as well as stiffness.  There was no swelling, 
heat, redness, instability, or locking.  The ankle condition was 
aggravated by prolonged standing and walking long distances.  He 
indicated that he had no flare-ups but mostly had bad days.  Many 
years ago he had good and bad days but now it was mostly bad 
days.  He was not employed.  The Veteran stated that he was 
unable to hold a job because most of the jobs that he was 
qualified for required prolonged walking, which prohibited him 
from obtaining a job.  

Physical examination revealed well-healed surgical wounds with no 
wound breakdown or drainage.  There were no signs of chronic 
osteomyelitis.  There was a mechanical malalignment of the tibia 
below the mid-tibia and ankle and his range of motion was 
described as pretty good.  There was no crepitus with range of 
motion.  The Veteran had 10 degrees of dorsiflexion and 30 
degrees of plantar flexion.  He had pain throughout motion.  
There was no significant tenderness to palpation.  There was also 
no joint effusion.  The Veteran had palpable dorsalis pedis and 
posterior tibial pulses.  Sensation was intact throughout all 
distributions of the right foot.  He ambulated with a mildly 
antalgic gait favoring the right side.  There were no signs of 
ankle instability.  A diagnosis of posttraumatic arthrosis of the 
right ankle with no further inhibition of range of motion on 
repetitive testing was rendered.  

At the time of a February 2007 outpatient visit, the Veteran 
reported having chronic right ankle pain which he rated as 8/10.  
He stated that the Ibuprofen was not working.  Examination of the 
extremities revealed full range of motion for all joints.  A 
diagnosis of chronic right ankle pain was rendered.  

The Veteran was afforded an additional VA examination in April 
2007.  The Veteran complained of pain in his right ankle all the 
time as well as swelling and occasional instability.  The Veteran 
reported using Tramadol and Motrin for the pain.  He was 
unemployed, which he stated was due to his ankle.  The Veteran 
stated that most of the jobs that he could get required a 
significant amount of standing and walking and manual labor.  
When he tried to do these jobs he was let go because he could not 
keep up with the demands of the job.  He lived with someone who 
did yard work and things around the house.  He had flare-ups when 
there were weather changes or when he was on his feet for a 
prolonged period.  It would take a couple of days to get over 
this prolonged flare-up and he had to elevate his leg.  He used 
no assistive devices.  

Physical examination revealed an obvious varus deformity of the 
lower leg.  The scars were well-healed.  He had tenderness to 
palpation over the medial malleolus.  The Veteran had 10 degrees 
of dorsiflexion and 5 degrees of plantar flexion.  Range of 
motion was painful with plantar flexion.  The range of motion was 
not additionally limited by repetitive use on examination.  He 
was stable to anterior/drawer and had 5/5 strength throughout.  

Three views of the leg demonstrated the varus angulation in the 
mid-portion of the tibial shaft and severe degenerative arthritis 
of the ankle joint.  A diagnosis of severe right ankle arthritis 
and malalignment of the tibia was rendered.  

At the time of an April 2008 outpatient visit, the Veteran 
reported that his right ankle had been hurting for six months.  
He stated that it had given out on him once last week and once 
this week.  A May 2008 CT scan of the right ankle revealed 
evidence of a right ankle fracture with residual deformity and 
arthritis.  An ankle brace was recommended.  

At the time of a July 2008 outpatient visit, the Veteran was 
noted to have ankle pain.  The foot was supinated in position due 
to distal/tibial angle.  It was exacerbated mainly with 
ambulation, but it could also hurt at rest.  Physical examination 
revealed that the Veteran had an independent gait with moderate 
antalgia on right weight bearing.  He had approximately 20 degree 
tibial angulation in varus.  The Veteran had full ankle range and 
granulated surgical scars.  There was mild tenderness over the 
medial malleolus on palpation.  It was the examiner's assessment 
that the Veteran had an old tibial/fibular fracture; varus 
formation at the distal tibia; and degenerative joint disease at 
right ankle mortise.  In a November 2008 outpatient treatment 
record, the Veteran was noted to be only working part-time at the 
grocery store and had increased his pain medication.   

At the time of his October 2008 hearing, the Veteran testified 
that his right ankle was swollen most of the time.  He stated 
that he had it wrapped at the time of the hearing.  He noted that 
his right ankle had started giving out on him and that he had 
been given a brace.  He reported that he was constantly wearing a 
brace.  He noted that it gave out approximately two times per 
week.  The Veteran indicated that when he put body weight on his 
ankle it hurt.  He noted that the ankle was swollen almost all of 
the time.  He stated that his right leg hurt because of the 
swelling.  The Veteran noted that the problem encompassed the 
right leg in addition to the ankle.  He indicated that the pain 
was 7 out of 10.  The Veteran stated that he was working 15 to 24 
hours per week at the grocery store.  

The Veteran was afforded an additional VA examination in May 
2009.  At the time of the examination, the Veteran reported 
having pain in the ankle on a daily basis accompanied by periodic 
swelling and instability.  The Veteran took pain medication for 
his ankle but had not had recent physical therapy.  He was 
employed part-time at the grocery store and felt his ankle 
limited the number of hours he could work.  In his daily living, 
the Veteran had to curtail his walking and stated that his ankle 
was giving way.  The Veteran reported that his ankle problems 
were consistent and that he did not have significant flare-ups.  
He used a brace and cane as needed.  He had completed the 12th 
grade and had worked in a warehouse and operated a forklift in 
the past.  He felt that he could stand for one hour at a time 
under normal circumstances and could walk approximately 100 yards 
on level ground.  

Physical examination revealed that the Veteran entered the room 
limping on his right foot.  He had a valgus deformity of about 20 
degrees to the right lower leg above the ankle.  He also had 
surgical and burn scars on the right lower leg.  The Veteran 
attributed the burn scars to the cast which was applied in the 
treatment of his initial injury.  He could dorsiflex to 0 degrees 
to the neutral point.  Plantar flexion was to 30 degrees. 
Inversion and eversion were to less than 5 degrees.  The motion 
as measured was accompanied by end-of-range pain but was not 
additionally limited following repetitive use.  The ankle was 
diffusely tender.  It was stable on drawer testing . The Veteran 
had difficulty standing on tiptoe on his right foot.  The 
examiner noted the results of the May 2008 CT scan.  He rendered 
a diagnosis of prior fracture and degenerative joint disease of 
the right ankle and lower leg.  It was the examiner's opinion 
that the Veteran was employable for largely sedentary activities 
only, or in a job that involved standing but included generous 
break time or alternated with sitting work.  

At the time of a June 2009 VA examination for employability 
purposes, the Veteran reported that he was working 12-15 hours 
per week at a grocery store.  He stated that he was unable to 
work full-time due to his ankle disability.  The Veteran reported 
having constant pain along the right lower leg, which was 
exacerbated by prolonged standing or walking.  He did report some 
chronic right ankle instability and stated that the ankle gave 
out on him on several occasions leading to falls.  He reported 
some intermittent swelling in the ankle and indicated that he 
wore his ankle brace on a daily basis.  The Veteran took 
medication for the pain.  He stated that his occupation was 
affected as he was able to only move around the store slowly and 
could only stand for approximately 20 minutes before having pain.  
He stated that his activities of daily living were affected as he 
had to work around the house slowly and had to take frequent 
breaks to finish even a simple task.  

Examination of the right ankle revealed the Veteran to be able to 
dorsiflex to 15 degrees, plantar flex to 20 degrees, and invert 
and evert to 10 degrees, with pain throughout each of these 
movements.  The range of motion was not additionally limited by 
repetitive use.  The ankle was diffusely tender to palpation but 
appeared to be stable on drawer testing.  There were some well-
healed scars overlying the right ankle and leg along the distal 
tibia-fibula.  The Veteran's gait was antalgic as he appeared to 
be favoring the right leg.  There were no motor or sensory 
deficits in the lower extremities.  A diagnosis of a healed 
fracture of the distal right tibia and fibula with residual 
medial angulation and degenerative joint disease of the right 
ankle was rendered.  

In October 2009, the Veteran was again seen with complaints of 
right ankle pain.  A November 2009 CT scan of the right lower 
extremity revealed increasing post-traumatic osteoarthritis; a 
chronic healed fracture deformity of the fibula and tibia; 
anatomic alignment; focal air secondary to degeneration visible 
in the tibio-talar joint; and no soft tissue abnormality.  The 
Veteran was again seen with complaints of right ankle pan in 
February 2010.  The pain was noted to not be controlled by 
medication.  

The Veteran has been given the highest possible disability 
evaluation for limitation of ankle motion under Diagnostic Code 
5271.

The ranges of motion in the right ankle demonstrate that the 
Veteran does not have ankylosis or limitation of motion akin to 
that of ankylosis.  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  Colayong 
v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  Thus, an increased 
evaluation is not warranted under Diagnostic Code 5270.

The ankle disability is rated on the basis of limitation of 
motion and the ranges of motion reported on the examination were 
not disputed.  The Board also notes that the Veteran is in 
receipt of the highest rating for limitation of motion and a 
higher rating requires ankylosis.  Hence, the provisions of 
38 C.F.R. §§ 4.40, 4.45 are not applicable.

There have also been no findings of neurological impairment 
related to the Veteran's right ankle disorder.  

With regard to DC 5262, the Board notes that the Veteran was 
diagnosed as having significant residual varus deformity and 
evidence of early degenerative arthritis at the time of an August 
1996 VA examination.  In March 1997, the Veteran was noted to 
have an obvious deformity of the proximal right ankle area, with 
May 1997 x-rays of the right ankle revealing an old post-
traumatic deformity at the visualized distal aspect of the right 
tibia along with degenerative changes at the tibio-talar joint.  
Moreover, at the time of a May 2006 VA examination, the Veteran 
was found to have a mechanical malalignment of the tibia below 
the mid-tibia and ankle.  Furthermore, at the time of an April 
2007 VA examination, physical examination revealed an obvious 
varus deformity of the lower leg, with x-rays revealing varus 
angulation in the mid-portion of the tibial shaft and severe 
degenerative arthritis of the ankle joint, with a diagnosis of 
severe right ankle arthritis and malalignment of the tibia being 
rendered.  In addition, at the time of a July 2008 outpatient 
visit, the VA examiner indicated that the Veteran had an old 
tibial/fibular fracture; varus formation at the distal tibia, and 
degenerative joint disease at right ankle mortise.  The Board 
further observes that at the time of a June 2009 VA examination, 
a diagnosis of a healed fracture of the distal right tibia and 
fibula with residual medial angulation and degenerative joint 
disease of the right ankle was rendered.  Finally, a November 
2009 CT scan revealed a chronic healed fracture deformity of the 
fibula and tibia.  The above findings are indicative or akin to a 
malunion of the tibia-fibula.  The Board further observes that 
the overall symptomatology based upon the above objective medical 
findings can best be described as severe with regard to the ankle 
disability.  As such, the criteria necessary for a 30 percent 
disability evaluation under DC 5262 have been met.  The criteria 
for a 40 percent disability have not been met as the Veteran has 
not been shown to have nonunion of the tibia/fibula at anytime.  
While the Board notes that the Veteran was issued an ankle brace 
in May 2008, the rating criteria specifically requires that there 
be nonunion.  As such, a 40 percent disability evaluation is not 
warranted.  

The Veteran may believe that the severity of the residuals of a 
fracture, right ankle, post operative status merits a higher 
rating.  However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the severity of his service-connected 
disability, and his views are of no probative value.  Even if his 
opinion was entitled to be accorded some probative value, it is 
far outweighed by the detailed opinions provided by the VA 
medical professionals, which show that the criteria for a rating 
in excess of 30 percent for the residuals of a fracture, right 
ankle, post operative status, have not been met at anytime.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.71a.

While acknowledging the Veteran's complaints and limitations, as 
detailed previously, the overall evidence does not reveal a 
disability picture most nearly approximating the next-higher 
rating under Diagnostic Codes 5270 or 5262.  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The Board notes 
that in September 2005 and February 2009 letters, the RO provided 
the Veteran with notice that informed him of the evidence needed 
to substantiate his claim.  The letters also told him what 
evidence he was responsible for obtaining and what evidence VA 
would undertake to obtain.  The letters also told him to submit 
relevant evidence in his possession.  In this case, the Veteran 
was provided with notice as to the disability rating and 
effective date elements of the claim in March 2006, April 2006, 
and February 2009. 

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified.  The Veteran has also been afforded 
numerous VA examinations throughout the course of his appeal.  
The history, physical examination, and test results from the 
examinations provide a sufficient basis in order to properly rate 
the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements; his testimony at the October 2008 
hearing; and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the appeal.  
Based upon the foregoing, the duties to notify and assist the 
Veteran have been met, and no further action is necessary to 
assist the Veteran in substantiating this claim.


ORDER

A 30 percent evaluation for residuals of a fracture, right ankle, 
post operative status, on a schedular basis, is granted. 


REMAND

As it relates to the claim for an evaluation now in excess of 30 
percent for residuals of a fracture, right ankle, post operative 
status, it is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the average 
impairment in earning capacity in civil occupations resulting 
from a service-connected disability.  38 C.F.R. § 3.321(a).

In the exceptional case, however, where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these 
exceptional cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The RO declined to forward the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.  The 
RO found that the evidence did not establish such exceptional 
factors or circumstances associated with the Veteran's 
disablement as to warrant the referral for extraschedular 
consideration.  The Board, however, finds that further 
development is required in this regard prior to appellate 
handling of this matter.

The Board notes that the recent VA examination did not fully 
address the question of whether the service-connected residuals 
of a fracture, right ankle, post operative status had resulted in 
marked interference with employment.  While the examiner stated 
that it was less likely than not that the Veteran was unable to 
maintain or obtain substantial gainful employment solely as a 
result of his service-connected right ankle and lower leg 
condition, he then went on to state that he believed that a job 
that required prolonged standing and walking might be precluded.  
He then noted that a more sedentary position could be performed 
by the Veteran based solely on his service-connected condition.  

The Veteran's representative has indicated and the Board notes 
that at the time of the May 2009 VA examination, the Veteran was 
noted to be employed on a part-time basis in a grocery store.  
The Board further observes that the Veteran reported that his 
ankle condition prohibited him from working more hours.  The 
Board also notes that the Veteran has a 12th grade education and 
that his past employment includes working in a warehouse and 
driving a forklift.  The Board further observes that treatment 
records obtained subsequent to the examination demonstrate that 
the Veteran has reported having continuing pain in his ankle and 
has indicated that he might have to quit his part-time position 
because of the pain.  

The issue is whether there is a marked interference with 
employment, and the evidence of record is insufficient to make 
such a determination.  Accordingly, the claims folder should be 
returned to the May 2009 examiner, if available, for 
clarification purposes.

As it relates to the claim of a TDIU, the Board notes that the 
Veteran, through his representative, has raised the issue of 
entitlement to service connection for depression as secondary to 
his service-connected right ankle disorder.  The United States 
Court of Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for appeal are 
to be identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the 
Veteran's TDIU claim might be impacted by the outcome of the 
service connection claim referred to the RO in the introduction, 
the claim for a TDIU rating must also be remanded to the AOJ in 
accordance with Harris.

As this matter is also in remand status with regard to the TDIU 
claim, the Veteran should be afforded a VA audiological 
evaluation  to determine the severity of his bilateral hearing 
loss and what impact, if any, it has on his employability.  The 
June 2009 examiner indicated that he could not state what impact, 
if any, the Veteran's service-connected hearing loss had on his 
employability.

In light of the discussion hereinabove, this matter is REMANDED 
to the RO for the following action:

1.  If available, return the claims folder 
to the examiners who performed the May/June 
2009 VA examinations of the right 
ankle/leg.  Following a review of the 
claims folder, to include the additional 
treatment records added to the file 
subsequent to the May/June 2009 VA 
examinations, the examiners should offer an 
opinion as to whether the Veteran's right 
ankle disorder causes marked interference 
with employment.  The examiners should also 
address whether the Veteran's part-time 
employment at the grocery store constitutes 
substantial and gainful employment, and 
what employment, based upon the Veteran's 
educational background and work history, is 
available to the Veteran given his current 
ankle disability.  If the examiners are not 
available, schedule the Veteran for a VA 
examination, with the examiner providing 
the requested opinions along with detailed 
rationale.

2.  The Veteran should be scheduled for a 
VA audiological evaluation to determine the 
impact of his service-connected hearing 
loss on his ability to maintain gainful 
employment.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available and be 
reviewed by the examiner.  The examiner is 
requested to answer the following:

Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the Veteran's service-connected 
disabilities, namely, his bilateral hearing 
loss and right ankle disability, preclude 
him from securing and following 
substantially gainful employment consistent 
with his education and occupational 
experience or whether such an etiology or 
relationship is unlikely (i.e., less than a 
50-50 probability).  Age is not to be 
considered a factor in rendering this 
opinion.  The examiner should provide a 
rationale for the opinion rendered.  The 
examination report should indicate if the 
examiner reviewed the records.  A complete 
rationale for any opinion expressed must be 
provided.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Based on the development requested 
hereinabove, the RO should review the 
Veteran's claim.  The RO should undertake 
any necessary development and action, 
including forwarding the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating for the Veteran's 
service-connected right ankle if indicated 
pursuant to the provisions of 38 C.F.R. 
§§ 3.321(b).  Thereafter, the RO should 
readjudicate the appellant's claim for an 
evaluation of the right ankle disability on 
an extraschedular basis.  Also, the RO 
should readjudicate the claim for a TDIU 
after the referred issue of entitlement 
to service connection for depression, 
claimed as secondary to the service-
connected right ankle disability, has 
been adjudicated.  If any benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


